Citation Nr: 1538419	
Decision Date: 09/09/15    Archive Date: 09/18/15

DOCKET NO.  12-12 883	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

1. Entitlement to service connection for the cause of the Veteran's death.

2. Service connection for lung cancer, for accrued benefits purposes.

3. Service connection for adenocarcinoma of the gastroesophageal junction for accrued benefits purposes.

4. Entitlement to an increased initial compensable evaluation for hypertension, for accrued benefits purposes.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

McBrine, M., Counsel


INTRODUCTION

The Veteran served on active duty from August 1958 to August 1988.  He died in May 2010.  The appellant is the Veteran's widow.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, that denied the claims on appeal.  A hearing was held before the below signed Veterans Law Judge at the RO in October 2014.


FINDINGS OF FACT

1. The Veteran died in May 2010.  The Veteran's original death certificate, dated May 2010, lists the cause of death as adenocarcinoma of the esophagus, brain metastases.
 
2. At the time of the Veteran's death, he was service connected for only hypertension, at a noncompensable evaluation.  The Veteran did have service in Vietnam. 
3. The preponderance of the evidence is against a finding that the Veteran's cause of death is attributable to service or any incident of service.

4. The Veteran had outstanding claims at the time of his death for service connection for lung cancer and esophageal cancer, as well as for an increased rating for his hypertension, and the appellant, his surviving spouse, filed a claim for accrued benefits for this issue within one year of the Veteran's death.

5. The Veteran has never had a primary diagnosis of lung cancer.

6. The preponderance of the evidence of record is against a grant of service connection for adenocarcinoma of the gastroesophageal junction.

7. For the period on appeal, the Veteran's hypertension was manifested by regular use of medication, with a history of diastolic blood pressure of less than 100.


CONCLUSIONS OF LAW

1. A valid claim for accrued benefits exists.  38 C.F.R. § 3.160(c).
 
2. Lung cancer was not incurred or aggravated in active service, and may not be presumed to be the result of herbicide exposure. 38 U.S.C.A. §§ 1101 , 1110, 1112, 1113, 1116 (West 2014); 38 C.F.R. §§ 3.102 , 3.303, 3.304, 3.307, 3.309 (2012).

3. Adenocarcinoma of the gastroesophageal junction was not incurred or aggravated in active service, and may not be presumed to be the result of herbicide exposure. 38 U.S.C.A. §§ 1101 , 1110, 1112, 1113, 1116 (West 2014); 38 C.F.R. §§ 3.102 , 3.303, 3.304, 3.307, 3.309 (2012).

4. The criteria for an increased evaluation for the Veteran's service connected hypertension, for accrued benefits purposes, have not been met.  38 U.S.C.A. §§ 1155, 5107(a) (West 2014); 38 C.F.R. §§ 3.102 , 3.321, 4.1, 4.2, 4.3, 4.7, 4.104, Diagnostic Code 7101 (2014).

5. The criteria for service connection for the cause of the Veteran's death have not been met. 38 U.S.C.A. § 1310 , 1131 (West 2002); 38 C.F.R. § 3.300 , 3.303, 3.309, 3.311, 3.312 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the Veteran's claims file. Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence submitted by or on behalf of the Veteran.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the appellant's claims, VA has met all statutory and regulatory notice and duty to assist provisions.  38 U.S.C.A. §§ 5100 , 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102 , 3.156(a), 3.159, 3.326(a) (2014).
Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the Veteran/Appellant and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) ; 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Hupp v. Nicholson, 21 Vet. App. 342, 352-53 (2007), the Court held that in cases specifically involving claims for Dependency and Indemnity Compensation (DIC) benefits, this VCAA notice must include: (1) a statement of the conditions, if any, for which the Veteran was service connected at the time of his death; (2) an explanation of the evidence and information required to substantiate the DIC claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate the DIC claim based on a condition not yet service connected.

The VA's duty to assist in an accrued benefits claim is limited to obtaining evidence already constructively in VA's possession, and to obtaining evidence of the appellant's standing to pursue the claim, if not already of record.  See 38 U.S.C.A. § 5121; 38 C.F.R. § 3.1000(c).  Thus, in light of the unique nature of claims for accrued benefits, there is no further duty to assist the appellant.  Indeed, if additional evidence which is not constructively in VA's possession or pertaining to the appellant's standing to pursue her claim, were to be submitted, adjudicators would be precluded by law from considering it in support of the remaining accrued benefit claims.

VCAA notice letters dated in July 2010 and January 2011 satisfied the duty to notify provisions.  See 38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (1) (2014); Quartuccio, at 187.  The appellant was advised that it was ultimately her responsibility to give VA any evidence pertaining to the claims.  She was informed of additional information or evidence was needed to support her claims, and asked to send the information or evidence to VA.  The initial letter also included an explanation of the evidence and information required to substantiate the DIC claim based on a previously service-connected condition; and an explanation of the evidence and information required to substantiate the DIC claim based on a condition not yet service connected. 

Furthermore, even if any notice deficiency is present in this case, the Board finds that any prejudice due to such error has been overcome in this case by the following: (1) based on the communications sent to the Veteran over the course of this appeal, the appellant clearly has actual knowledge of the evidence the appellant is required to submit in this case; and (2) based on the appellant's contentions as well as the communications provided to the Veteran by VA, it is reasonable to expect that the appellant understands what was needed to prevail.  See Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009); Fenstermacher v. Phila. Nat'l Bank, 493 F.2d 333, 337 (3d Cir. 1974) ("[N]o error can be predicated on insufficiency of notice since its purpose had been served."). In order for the Court to be persuaded that no prejudice resulted from a notice error, "the record must demonstrate that, despite the error, the adjudication was nevertheless essentially fair." Dunlap v. Nicholson, 21 Vet. App. 112, 118 (2007). 

In this case, the appellant has been continuously represented by an experienced Veterans Service Organization and has submitted argument in support of her claim. These arguments have referenced the applicable law and regulations necessary for a grant of service connection for the cause of death.  Thus, the Board finds that the appellant has actual knowledge as to the information and evidence necessary for her to prevail on her claims and is not prejudiced by a decision in this case.  As such, a remand for additional notice would serve no useful purpose and would in no way benefit the appellant.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on the VA with no benefit flowing to the appellant are to be avoided).

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service treatment records and relevant VA medical records are in the file.  All records identified by the appellant as relating to the claims have been obtained, to the extent possible.  The Board finds that the record contains sufficient evidence to make a decision on the claims. 

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim.  In this case, an opinion was provided by a VA medical professional in May 2015, addressing whether nature of the Veteran's cancers and their relation, if any, to the Veteran's herbicide exposure during service.  Accordingly, the Board finds the duty to assist has been met in this situation.

With respect to the accrued benefits claims, under 38 C.F.R. § 3.1000(a), basic entitlement to benefits due and unpaid on death of a beneficiary requires that the underlying claim be based on evidence in the file at the date of death of the beneficiary, including evidence constructively of record.  There is nothing to suggest that any evidence in the file at the time of the Veteran's death has been removed from the file.  Therefore, as all evidence needed to adjudicate the claim for accrued benefits is of record, the Board concludes that no further action is necessary with respect to VA's duties under VCAA.

The DRO or Veterans Law Judge who chairs a hearing must fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  38 C.F.R. § 3.103(c)(2) (2014); Bryant v. Shinseki, 23 Vet. App. 488 (2010).  Here, during the hearing, the DRO noted the issue on appeal and explained to the appellant the evidence needed to succeed on that appeal.  Therefore, not only were the issues "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim," were also fully explained.  See Bryant, 23 Vet. App. at 497.  Moreover, the hearing discussions did not reveal any evidence that might be available that had not been submitted. Under these circumstances, nothing gave rise to the possibility that evidence had been overlooked with regard to the appellant's claim.  As such, the Board finds that, consistent with Bryant, the DRO complied with the duties set forth in 38 C.F.R. 3.103(c)(2)  and that the Board may proceed to adjudicate the claims based on the current record.

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Factual Background

Reviewing the relevant evidence of record, a January 1998 report of treatment noted a blood pressure of 150/96.  The Veteran was diagnosed with hypertension under poor control, and his medication was adjusted.

A February 1999 report of treatment noted a blood pressure of 140/94.  A second reading was 150/100.  He was diagnosed with hypertension under poor control, and his medication was adjusted.

A March 1999 report of treatment noted a blood pressure of 150/94-96.  He was diagnosed with hypertension under poor control, and his medication was adjusted.

A December 1999 report of treatment noted a blood pressure of 156/108.  He was diagnosed with hypertension under poor control, and prescribed additional medication.

A November 2004 outpatient treatment record found the Veteran's blood pressure reading to be 160/90.  He was noted to have hypertension under poor control, and his medication was adjusted.

An August 2005 blood pressure reading was 152/92.

A November 2005 blood pressure was 160/84.

The Veteran was first diagnosed with esophageal cancer in September 2006, after he was seen for complaints of progressive dysphagia.  A mass was found, which pathology found to be poorly differentiated esophageal carcinoma invading the underlying submucosa; the tumor showed no definite differentiation though the dysplastic changes of the columnar epithelium, and suggested adenocarcinoma.

A September 2006 report of treatment noted a blood pressure of 130/78.  

An October 2006 private treatment record indicates that the initial site of the cancer was "absolutely undetermined".

An October 2006 PET scan found a hypermetabolic mass of distal esophagus/GE junction consistent with known adenocarcinoma, as well as mildly hypermetabolic lymph nodes within the upper left paratracheal location as well as the right mid supraclavicular region, which were concerning for metastatic disease, and a too small to characterize right upper lobe pulmonary nodule, which was a "nonspecific" finding.  The Veteran started chemotherapy shortly therafter.

The Veteran was hospitalized in January 2007 for multiple surgeries related to treatment of esophageal carcinoma.  He had an additional surgery in March 2007 for complications related to his surgery.

An August 2007 follow up record noted that the Veteran was doing well with no evidence of recurrent disease.  However, it was also noted that a CT scan in June was concerning for a possible new infiltrate at his left base.  Blood pressure was 130/71.

A November 2007 report of treatment noted a blood pressure of 150/82.  He was diagnosed with hypertension under good control, and his medication was adjusted.

A January 2008 report of VA claims file review indicated that the Veteran had esophageal cancer, which was not a malignancy of the respiratory tract, or a soft tissue sarcoma, or any of the cancers for which service connection may be granted on a presumptive basis as secondary to herbicide exposure.

In February 2008, a CT of the chest showed stable post-operative changes of an esophagectomy and gastric pull through.  There was also noted a new left upper lobe module adjacent to the left major fissure measuring approximately 3mm.  Previously seen right lower lobe nodule was no longer identified and likely represented a small focal area of atelectasis.  A tiny 2mm right upper lobe nodule was stable.  There was no mediastinal, hilar, or axillary adenopathy.  There was mild stable left lower lobe atelectasis.  CT of the abdomen/pelvis showed that retroperitoneal adenopathy had increased in size with the largest conglomerate of lymph nodes in the left periotic region, which had increased in size, as well as an increase in the size of an enlarged retroperitoneal lymph node just inferior to the left renal vein, concerning for metastasis.  MRI of the brain at that time showed a 3.6 cm by 2.9 cm left occipital lobe mass with extensive vasogenic edema, which most likely represented a solitary metastatic lesion.

VA examination of March 2008 noted blood pressure readings of 126/68, 128/65, and 118/71.  The Veteran was noted to have elevated blood pressures consistent with mild essential hypertension.

A September 2008 report of blood pressure reading was 124/74.

A June 2009 CT showed a small pleural based 5mm nodule within the right upper lobe anteriorly.  A September 2009 CT of the chest noted an interval increased in the size of the pulmonary nodule in the right middle lobe, which now measured 8mm, and was 4mm previously.  Interval increase was also found in the size of the pulmonary module in the right lower lobe, adjacent to the major fissure, which was now 10mm from 7mm.  A soft tissue density in the region of the celiac axis was more prominent and extended to involve the left adrenal gland.

A September 2009 office visit noted metastatic esophageal carcinoma.  The Veteran's pulmonary nodule was noted to be a very slow growing tumor at best, and since the Veteran did not want to undergo therapy, surveillance was continued.

A December 2009 MRI of the brain noted findings suspicious for interval development of tiny cortical metastasis involving the right parietal love.  The chest was notable for development of adenopathy to the right of the aortic root and ascending aorta.  A few scattered small bilateral irregularly shaped pulmonary nodules had very slightly increased in size.  The soft tissue mass about the celiac axis had become more bulky.

A January 2010 office visit with an oncologist noted recurrent esophageal cancer with brain metastasis, retroperitoneal lymph node involvement, status post radiation for brain metastasis.  The physician indicated that they favored supportive care, rather than to continue with treatment, and the Veteran agreed to stop chemotherapy for the present.

A January 2010 outpatient treatment record noted blood pressure of 150/76.

A March 2010 office visit again noted metastatic esophageal cancer, and that the Veteran continued to decline.  Hospice was recommended.  Blood pressure was 120/73.  

The Veteran passed away in May 2010.  His death certificate lists the immediate cause of death as adenocarcinoma of the esophagus, brain metastases.  

In October 2014 hearing testimony, the appellant testified as to her belief that the Veteran had not only esophageal cancer, but also lung cancer, which she believed was related to herbicide exposure.  She also indicated that, had the Veteran not been taking blood pressure medication at the time of his death, his blood pressure would have been much higher.

A VHA opinion was obtained regarding the Veteran's cancers and cause of death in June 2015.  At that time, the examiner reviewed the Veteran's records completely.  She indicated that the Veteran was a 67 year old male who initially presented with dysphagia and was found to have a poorly differentiated nearly obstructing esophageal mass.  He underwent staging evaluation including endoscopic ultrasound and PET scan, and his treating physicians staged his cancer as T3N1M0.  He underwent neoadjuvant chemo and radiation therapy followed by surgery.  Post-surgery he had several complications and hospitalizations.  As described by his treating oncologists, he did not recover adequately to undergo adjuvant chemotherapy and instead underwent surveillance.  He later was found to have brain metastases and underwent radiation therapy to the brain.  He then underwent surveillance imaging and eventually developed more widespread metastases.  He underwent palliative chemotherapy.  When his clinical status declined further, he entered hospice care and died.

The physician then answered a variety of questions.  As to what cancers did the Veteran had at the time of his death, and whether any of them would be considered respiratory, the physician indicated that the Veteran had esophageal cancer with metastases to the brain, liver, and small bilateral metastases to the lung at the time of his death.  The examiner indicated that it was at least as likely as not that the metastatic esophageal cancer caused or contributed substantially and materially to his death.  The initial presenting site of the esophageal cancer was the mass in the Veteran's esophagus.

As to the question of whether the nodules found on the Veteran's lungs on CT scans were indicative of lung cancer, metastasis of another cancer, or indicative of some other finding, the physician stated that there was no way to know with 100% certainty without a biopsy.  However, one can consider several possibilities and their likelihood based on the clinical information available.  A solitary growing nodule would be suspicious for a primary lung cancer.  He did not have a solitary growing nodule, and a primary lung cancer was therefore unlikely given the clinical information available.  Nodules that are stable or decrease in size over time are more likely to be nonmalignant and possibly inflammatory or infectious in nature.  He did have some nodules that were stable over some time, and those were likely benign.  Modules that are multiple in number and grow slowly over time and in association with other sites of metastases are more consistent with metastatic lesions from a primary site.  He has other nodules that appeared to grow slowly over time, as documented above, and given the clinical information available, the examiner said that it was likely that these were metastatic sites from his primary esophageal cancer.  The physician stated that it was not likely that the cancer was related to herbicide exposure in service.  The pathology report described the cancer as poorly differentiated esophageal carcinoma with findings suggestive of adenocarcinoma.  The examiner noted that esophageal carcinoma is not included in the list of diseases associated with herbicide exposure.  Potential risk factors for adenocarcinoma of the esophagus include GERD, smoking, alcohol, obesity, H. pylori infection, use of drugs that decrease lower esophageal sphincter pressure, and cholecystectomy.  Potential risk factors for squamous cell carcinoma of the esophagus include smoking, alcohol, and diet.  The physician stated that, given this, there was no evidence to suggest that the Veteran's esophageal cancer was related to herbicide exposure in service.

Service Connection for Accrued Benefits Purposes

Periodic monetary benefits to which a Veteran was entitled at death under existing ratings or decisions, or those based on evidence in the file at the date of death, and due and unpaid shall be paid to the surviving spouse.  38 U.S.C.A. § 5121; 38 C.F.R. § 3.1000(c).  The entitlement of the accrued benefits claimant is derived from the Veteran's entitlement, and the accrued benefits claimant cannot be entitled to a greater benefit than the Veteran would have received had he lived.  Jones v. West, 136 F.3d 1296, 1299 (Fed. Cir. 1998); Zevalkink v. Brown, 102 F.3d 1236   (Fed Cir. 1996). 

The term "pending claim" means an application, formal or informal, which has not been finally adjudicated.  38 C.F.R. § 3.160(c).  The term "finally adjudicated claim" means an application, formal or informal, which has been allowed or disallowed by the agency of original jurisdiction, the action having become final by the expiration of one year after the date of notice of an award or disallowance, or by denial on appellate review, whichever is earlier.  38 C.F.R. §§ 3.160(d), 20.1103, 20.1104.

The evidence reflects that the Veteran had claims for increased ratings for hypertension, and service connection for adenocarcinoma of the gastroesophageal junction and lung cancer outstanding at the time of his death; a Supplemental Statement of the Case was issued as to these claims in March 2010.  He died in May 2010, without his claim having been finally adjudicated.  Under law, his claim was extinguished with his death; however, the appellant filed a timely claim for cause of death and accrued benefits, based upon the appeal which had been pending.  Therefore, as explained above, the Board must now review the evidence in the file at the date of death, under the applicable law pertaining to service connection claims, to determine whether Veteran was entitled at the time of his death to any additional monetary benefits.

Service connection may be established for a disability resulting from personal injury suffered or disease contracted in the line of duty or for aggravation of preexisting injury suffered or disease contracted in the line of duty.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2014).

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2014).

Where there is a chronic disease shown as such in service or within the presumptive period under § 3.307 so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b) (2014). 

This rule does not mean that any manifestations in service will permit service connection.  To show chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time as distinguished from merely isolated findings or a diagnosis including the word "chronic".  When the disease entity is established, there is no requirement of evidentiary showing of continuity.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b) (2014). 

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181   (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.

 On December 27, 2001, the Veterans Education and Benefits Expansion Act of 2001 was enacted.  See Pub. L. No. 107-103, 115 Stat. 976 (2001). This law made substantive changes to 38 U.S.C.A. § 1116 pertaining to presumption of service connection for diseases associated with exposure to certain herbicide agents. Effective January 1, 2002, a Veteran who, during active military service, served in Vietnam during the period beginning in January 1962 and ending in May 1975, is presumed to have been exposed to herbicides.  See 66 Fed. Reg. 23168 (May 8, 2001) (to be codified at 38 C.F.R. §§ 3.307, 3.309).  Service in the Republic of Vietnam includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam. 38 C.F.R. § 3.307(a)(6)(iii)  (2014).

The following diseases shall be service connected if the Veteran was exposed to an herbicide agent during active service, even though there is no record of such disease during service, and provided further that the requirements of 38 C.F.R. § 3.307(d)  are satisfied: chloracne or other acneform disease consistent with chloracne, Hodgkin's disease, type II diabetes mellitus, multiple myeloma, non-Hodgkin's lymphoma, acute and subacute peripheral neuropathy, porphyria cutanea tarda, prostate cancer, certain respiratory cancers, and soft tissue sarcoma. 38 C.F.R. § 3.309(e) (2014). In this regard, Note 2 to 38 C.F.R. § 3.309(e)  states that, for purposes of this section the term "acute and subacute peripheral neuropathy" means transient peripheral neuropathy that appears within weeks or months of exposure to an herbicide agent and resolves within two years of the date of onset. 

In addition, on October 13, 2009, in accordance with authority provided in 38 U.S.C.A. § 1116, the Secretary of VA announced his decision to establish presumptions of service connection, based upon exposure to herbicides within the Republic of Vietnam during the Vietnam era, for three new condition: ischemic heart disease, Parkinson's disease, and B cell leukemia.  The final rule establishing the presumptions was issued in August 2010 and became effective August 31, 2010. Significantly, the amended 38 C.F.R. § 3.309(e)  indicates that ischemic heart disease includes, but is not limited to, "acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable and Prinzmetal's angina."  See 75 Fed. Reg. At 53, 106.  However, Note 3 provides that for purposes of this section, the term ischemic heart disease does not include hypertension or peripheral manifestations of arteriosclerosis such as peripheral vascular disease or stroke, or any other condition that does not qualify within the generally accepted medical definition of ischemic heart disease. 

VA's Secretary has determined that a presumption of service connection based on exposure to herbicides used in the Republic of Vietnam during the Vietnam era is not warranted for any condition for which the Secretary has not specifically determined a presumption of service connection is warranted.  See Notice, 61 Fed. Reg. 414,421 (1996), see also 67 Fed. Reg. 121, 42,600 (June 24, 2002). 

Notwithstanding the foregoing presumption provisions, the U.S. Court of Appeals for the Federal Circuit (Circuit Court) has determined that a claimant is not precluded from establishing service connection with proof of direct causation. Combee v. Brown, 34 F.3d 1039, 1042   (Fed. Cir. 1994). 

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2014); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

As an initial matter, the evidence establishes that the Veteran served in the Republic of Vietnam during the Vietnam era.  Therefore, the Veteran is presumed to have been exposed to herbicides during active duty.

Analysis

Taking into account all relevant evidence, the Board finds that service connection for accrued benefits purposes is not warranted for adenocarcinoma of the gastroesophageal junction.  Initially, as to the claim of service connection on the basis of presumption of exposure to herbicides, the law is clear that a presumption of service connection based on exposure to herbicides used in Vietnam is not warranted for any condition for which the Secretary has not specifically determined a presumption of service connection is warranted.  As this cancer is not on the list of conditions which the Secretary has deemed presumptive, service connection on a presumptive basis for the Veteran's gastroesophageal cancer is not warranted.  However, this does not preclude the Veteran from establishing that service connection for this disability is warranted based on direct service connection, or is directly related to herbicide exposure.

However, although the evidence shows that the Veteran was diagnosed in September 2006 with esophageal cancer, no competent medical evidence has been submitted to show that this disability is related to service or herbicide exposure. Review of the competent evidence of record reflects that the Veteran's service medical records show no evidence of a diagnosis of, or symptoms that could be related to, cancer, and the first post service medical evidence of record of esophageal cancer is from 2006, 18 years after the Veteran's separation from active service.  This initial onset of the disability is well over a year following the Veteran's exposure to herbicide and his separation from active duty, nor does the appellant dispute the onset of this disability.

The Board is cognizant that the appellant can attest to factual matters of which she has first-hand knowledge, such as when she first noticed the Veteran experiencing observable symptoms, or was first given a diagnosis by his treating health care provider.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).   However, neither the appellant, nor the Veteran, as a lay person, is competent to report that this cancer, which first manifested many years after service, is somehow related to his herbicide exposure in service.  Jandreau v. Nicholson, 492 F.3d at 1377   (explaining in footnote 4 that a veteran is competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions);

In this case, there is no objective evidence of symptoms of gastroesophageal cancer in service or until many years after service.  As there is no competent evidence of record suggesting a connection between any in-service exposure to herbicides and the Veteran's cancer and no evidence of any manifestations or symptoms attributable to gastroesophageal cancer within the first year of discharge from service or until many years thereafter, the Board finds no basis to grant service connection.

Further, the Board finds that service connection is not warranted for lung cancer, as the Veteran had no diagnosis of lung cancer.  While the Veteran's gastroesophageal cancer did metastasize to his lungs, that does not mean that the Veteran had a diagnosis of primary lung cancer.  The record at the time of the Veteran's death simply did not contain competent evidence of primary respiratory cancer.  

The appellant and the representative assert specifically that the metastatic disease in the veteran's lungs was "lung cancer;" that VA regulations provide for presumptive service connection for lung cancer as a result of exposure to Agent Orange, and that the regulations do not specify that the lung cancer warranting service connection for Agent Orange exposure must be primary lung cancer.  

"Webster's Dictionary defines Metastasis as (a) Transfer of a disease producing agence [sic] from the site of the disease to another part of the body.  (B) A secondary metastatic growth of a malignant tumor."  

All of the medical evidence of record reveals that the veteran was diagnosed with gastroesophageal cancer with metastasis to the lung.  However, the appellant's assertion that the metastatic disease in the veteran's lungs was "lung cancer" for which presumptive service connection for exposure to Agent Orange is warranted is incorrect.  In lay terminology, the metastatic disease in the lungs is not lung cancer; rather, it is gastroesophageal cancer which has spread into the lungs.  

The United States Court of Appeals for Veterans Claims (Court) dealt with a similar assertion with respect to presumptive service connection for radiation exposure in Monts v. Brown, 4 Vet. App. 379 (1993).  In Monts the veteran had died of prostate cancer, a disease for which presumptive service connection is not warranted under the radiation exposure law and regulations.  The appellant asserted that, because the prostate cancer had metastasized to the veteran's L5 vertebra, which he had been service-connected for an inservice compression fracture, service connection was warranted for bone cancer of the L5 vertebra and thus service connection for cause of death was warranted.  However the Court held:

Apparently, appellant misconstrues the meaning of prostate cancer which has metastasized to the spine.  "Metastasis" is the "transfer of a disease producing agency (as cancer cells . . .) from an original site of disease to another part of the body with a development of a similar lesion in the new location."  Webster's Medical Desk Dictionary 430 (1986).  Prostate cancer which has metastasized to the bone is not the creation of bone cancer.  

Monts v. Brown, 4 Vet. App. 379, 381 (1993).

The Board could provide numerous other definitions but they would be repetitious and duplicative.  As seen from the definitions above, "metastasis" is the spreading of a disease from one part of the body to another.  In this case the competent medical evidence shows that the Veteran had esophageal cancer, which metastasized (spread) to his lungs.  All of the medical evidence of record states that the disease entity affecting the veteran's lungs was metastatic in nature rather than stating that the Veteran had lung cancer.  It is clear from the medical evidence of record that the trained physicians involved in treating the Veteran could identify the primary area of cancer development, his esophageus, and the areas to which it spread, his brain, liver, and lungs.  In none of the medical evidence of record is the Veteran described as having lung, or respiratory, cancer; rather, his lung involvement is always described as a metastasis of his esophageal cancer.  Therefore, esophageal cancer which metastasized to the lung is not the creation of lung cancer for presumptive service connection for exposure to Agent Orange under 38 C.F.R. § 3.309(e).

As such, the evidence does not show that the Veteran had a primary diagnosis of lung cancer at any time.

Thus, the preponderance of the evidence of record is against a finding that the Veteran has esophageal or lung cancer as secondary to service.  As the preponderance of the evidence is against the claims, the benefit-of-the-doubt doctrine does not apply, and the appellants claims for service connection for lung cancer and adenocarcinoma of the gastroesophageal junction for accrued benefits purposes must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App 49, 55-57 (1990).

Increased Rating for Hypertension for Accrued Benefits Purposes

Disability evaluations are determined by the application of a schedule of ratings, which is based on average impairment of earning capacity.  See 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4 (2014).  Separate rating codes identify the various disabilities.  See 38 C.F.R. Part 4.  When there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.  Any reasonable doubt regarding the degree of disability is resolved in favor of the Veteran.  See 38 C.F.R. § 4.3.
	
In general, when an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  When the appeal arises from an initial assigned rating, as in this case, consideration must be given to whether staged ratings should be assigned to reflect entitlement to a higher rating at any point during the pendency of the claim.  See Fenderson v. West, 12 Vet. App. 119 (1999).  However, staged ratings are also appropriate in any increased-rating claim in which distinct time periods with different ratable symptoms can be identified.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case." Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, diagnosis, and demonstrated symptomatology. Any change in diagnostic code by a VA adjudicator must be specifically explained. See Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).

Separate disabilities arising from a single disease entity are to be rated separately. See 38 C.F.R. § 4.25 (2014); see also Esteban v. Brown, 6 Vet. App. 259, 261 (1994).  Pyramiding, the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when rating a Veteran's service-connected disabilities.  See 38 C.F.R. § 4.14 (2014).

In general, after the evidence has been assembled, it is the Board's responsibility to evaluate the entire record.  See 38 U.S.C.A. § 7104(a) (West 2014).  When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the Board resolves the benefit of the doubt for each such issue in favor of the claimant.  See 38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3.

The standard of proof to be applied in decisions on claims for VA benefits is set forth in 38 U.S.C.A. § 5107(b).  Under that provision, VA shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary. 

The Board must determine the value of all evidence submitted, including lay and medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The evaluation of evidence generally involves a three-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  The Board must then determine if the evidence is credible, or worthy of belief.  See Barr v. Nicholson, 21 Vet. App. 303 at 308 (2007) (observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible).  The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record. 

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a).  However, in ascertaining the competency of lay evidence, the Courts have generally held that a layperson is not capable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183 (1997).

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also include statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a) (1).

After determining the competency and credibility of evidence, the Board must then weigh its probative value.  In this function, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  See Madden v. Brown, 125 F.3d 1447 (Fed Cir. 1997) (holding that the Board has the "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence").

For the entire initial rating period, the Veteran has been in receipt of a noncompensable (zero percent) rating under Diagnostic Code (DC) 7101 for hypertensive vascular disease.  38 C.F.R. § 4.104.  Under DC 7101, a 10 percent rating is warranted for diastolic pressure predominately 100 or more, or; systolic pressure predominantly 160 or more, or; minimum rating for an individual with a history of diastolic pressure predominantly 100 or more who requires continuous medication for control.  A 20 percent disability rating requires diastolic readings of predominantly 110 or more or; systolic readings of 200 or more.  A 40 percent disability rating required diastolic readings of predominantly 120 or more.  A 60 percent disability rating required diastolic readings of predominantly of 130 or more.  38 C.F.R. § 4.104 , DC 7101.  Although the schedular criteria do not specifically outline any criteria for a noncompensable (zero percent) rating, the Board notes that a zero percent evaluation is assigned when the requirements for a compensable evaluation are not met pursuant to 38 C.F.R. § 4.31 (2014).

Taking into account all relevant evidence, the Board finds that an increased rating is not warranted for the Veteran's hypertension.  As noted above, in order to warrant an increased rating, the Veteran would have to be found to have for diastolic pressure predominately 100 or more, or; systolic pressure predominantly 160 or more, or; this would be the minimum rating for an individual with a history of diastolic pressure predominantly 100 or more who requires continuous medication for control.  While the evidence shows that the Veteran was on hypertensive medication at the time of his death, and that he did have some readings with a diastolic pressure of 100 or more, the Board does not find that he met any of these criteria.  The Veteran's blood pressure readings prior to him being found to have blood pressure under good control showed readings of 150/96, 150/100, 150/94-96, 156/108, 160/90, 152/92, and 160/84, in November 2005.  Reviewing this evidence shows that the Veteran at no time had a systolic pressure of 160 or more.  While twice during the period the Veteran was found to have a diastolic pressure of 100 or higher, the majority of readings from this period show diastolic pressure of less than 100, such that the Board does not feel it could characterize this disability as having a history of, or current findings of, diastolic pressure of predominantly 100 or more.

Subsequent to November 2005, as noted above, the Veteran was never found to have diastolic pressure of 100 or more, or systolic pressure of 160 or more.  
Similarly, while the Veteran required medication for treatment of his hypertension, the record does not reflect that he had a history of diastolic pressure and iolated reading of 100 or more, the record does not reflect a history diastolic pressure predominantly 100 or more.  The overwhelming majority of the Veteran's recorded diastolic pressure has been less than 100.  

With no finding of systolic pressure predominantly 160 or more at any time during this period, diastolic pressure of predominantly 100 or more, or a history of diastolic pressure of predominantly 100 with continuous medication, the Board finds that the preponderance of the evidence of record is against a grant of increased rating for accrued benefits purposes.  As preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine does not apply, and an increased rating must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App 49, 55-57 (1990).


Entitlement to service connection for the cause of the Veteran's death.

The appellant claims that service connection is warranted for the cause of the Veteran's death.  Specifically, the appellant contends that the Veteran died as a result of cancer he developed as a result of his exposure to herbicides during the Vietnam conflict.  The appellant contends that there is some ambiguity as to the initial origin of the Veteran's cancer, and that therefore such ambiguity should be resolved in favor of the Veteran, and service connection granted.  For the below reasons, the Board finds that the preponderance of the evidence of record is against a finding that the Veteran's cause of death is related to service.  

Service connection for the cause of a Veteran's death may be granted if a disability incurred in or aggravated by service was either the principal or contributory cause of death.  See 38 C.F.R. § 3.312(a) (2014).

For a service-connected disability to be the principal cause of death, it must singly or with some other condition be the immediate or underlying cause of death, or be etiologically related.  See 38 C.F.R. § 3.312(b) (2013).  For a service-connected disability to constitute a contributory cause, it must contribute substantially or materially to death.  It is not sufficient to show that it casually shared in producing death; rather it must be shown that there was a causal connection.  See 38 C.F.R. § 3.312(c) (2014).   In order to be a contributory cause of death, it must be shown that there were "debilitating effects" due to a service-connected disability that made the Veteran "materially less capable" of resisting the effects of the fatal disease or that a service-connected disability had "material influence in accelerating death," thereby contributing substantially or materially to the cause of death.  See 38 C.F.R. § 3.312(c) (1) (2014); Lathan v. Brown, 7 Vet. App. 359 (1995).

As noted above, the Veteran died in May 2010. The Veteran's original death certificate lists the Veteran's immediate cause of death as adenocarcinoma of the esophagus, brain metastases.

At the time of the Veteran's death, he was service connected for only hypertension, at a noncompensable evaluation.  The Veteran did have service in Vietnam.

Taking into account all relevant evidence, the Board finds that service connection is not warranted for the cause of the Veteran's death.  In this regard, the Board notes that there is no medical evidence of the Veteran's service connected hypertension causing his death, nor does the appellant contend there is any such existing medical evidence.

Rather, the appellant's primary contention is that his esophageal carcinoma of the esophagus which caused his death either was directly related to herbicide exposure in service, or that the Veteran's primary location of cancer was in fact the lungs, for which service connected could be granted on a presumptive basis as based on the Veteran's conceded exposure to herbicides during his service in Vietnam.

As noted above, the Veteran does not have lung cancer, he has metastases of his esophageal cancer, the cancer that was listed on his death certificate as causing his death.  As noted above, no medical evidence has been presented linking this disability, which first manifested years after service to service, to service.

As to the question of whether the veteran's cause of death can be linked to Agent Orange, as noted above, the Secretary of the Department of Veterans Affairs has determined that a presumption of service connection based on exposure to herbicides used in the Republic of Vietnam during the Vietnam era is not warranted for any condition for which the Secretary has not specifically determined a presumption of service connection is warranted.  This does not preclude establishing service connection on a basis other than exposure to herbicides.  There is simply no medical evidence of record linking this specific cancer to service, to include herbicide exposure.

The Board has considered the statements in the appellant's representative's informal hearing presentation dated July 2015.  The representative specifically indicated that the June 2015 medical opinion that the Board solicited was not adequate because, as they felt the examiner had identified the Veteran as having multiple cancers at the time of his death, and yet the examiner only addressed the question of whether the Veteran's esophageal cancer caused his death, and whether it was related to service, not any other cancers.   However, as clearly outlined above in the accrued benefits claim for this same disability, the Veteran was only diagnosed with esophageal cancer, and those other areas are metastases of that cancer, and not distinct cancers; therefore the Board finds no fault in the medical opinion only discussing the etiology and connection to service of the esophageal cancer.  That medical opinion clearly indicated that the Veteran's sole cause of death, esophageal cancer, was not related to service or herbicide exposure.

Under these circumstances, the Board concludes that the record does not support a finding that a service-connected disability caused or contributed substantially or materially to cause the Veteran's death.  There is simply no evidence that the Veteran's hypertension caused or contributed substantially or materially to death, and no evidence that the Veteran's esophageal cancer was related to service or herbicide exposure. 

Although the Board is very sympathetic to the appellant for the loss of her husband, the claim for service connection for the cause of the Veteran's death must therefore be denied.  In reaching the decision, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as no competent, probative evidence supports the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2014); Gilbert.



ORDER

Entitlement to service connection for the cause of the Veteran's death is denied.

Service connection for lung cancer, for accrued benefits purposes, is denied.

Service connection for adenocarcinoma of the gastroesophageal junction for accrued benefits purposes is denied.

Entitlement to an increased initial compensable evaluation for hypertension, for accrued benefits purposes is denied.




____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


